640 S.E.2d 292 (2007)
In the Matter of Michael MacAskill HIPE.
No. S07Y0180.
Supreme Court of Georgia.
January 22, 2007.
Jenny K. Mittelman, William P. Smith III, State Bar of Georgia, for appellee.
David S. Lipscomb, Lawrenceville, for appellant.
Gregory L. Fullerton, Albany, other party representation.
PER CURIAM.
This disciplinary matter is before the Court pursuant to Respondent Michael MacAskill Hipe's petition for voluntary surrender of license, which he filed pursuant to Bar Rule 4-227(b). In the petition, Hipe admits that on September 26, 2006, he pled guilty to violating 18 USC § 1341, and that the resulting conviction constitutes a violation of Rule 8.4(a)(2) of Bar Rule 4-102(d).
We have reviewed the record and agree to accept Hipe's petition for the voluntary surrender of his license. Accordingly, the name of Michael MacAskill Hipe hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Hipe is reminded of his duties under Bar Rule 4-219(c).
Voluntary Surrender of License Accepted.
All the Justices concur.